Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/10/2020 and 08/12/2020 are being considered by the examiner.
Specification
The specification (page 2, lines 13-15) is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1)  and MPEP § 608.01(o). Correction of the following is required:
Remove the instance(s) of referencing to the claims in the specification for establishing antecedent basis. The claims are to have proper antecedent basis for the claimed subject matter in the specification, whereas a circular referencing has been established by having the specification depend on the claims. Applicant may choose to include the originally filed claim language in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 11, and 18 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Arnold, (US 20210356311 A1, “Arnold”). 

Regarding independent claim 1,
Arnold in Figs.1-3 discloses an electrode (20a) for a liquid level sensor (10a) adapted for a determination of a liquid level of an electrically conductive liquid (e.g.,¶0011 “conductive fluid”) in a container (37a), the electrode comprising:  a first end (that end of 20a that is connected to current source 15a and detector 35a and sensing rods 25) configured for an electrically conductive contact with a sensor component (e.g.,25a-1 and 25a-2) of the liquid level sensor (10a); a second end (the end that is in contact with conductive liquid 100) opposite the first end ; and wherein the electrode (20a) is formed of one or more non-metallic materials (e.g.,¶0015 “conductor 20 may be a non-metallic conductive material”) of which at least one is an electrically conductive non-metal that is in electrically conductive contact with the first end of the electrode (e.g.,¶0015 20 is a non-metallic conductive material connected to the sensing parts of 15a/35a/25 from one end and with conductive liquid at second end), and wherein the at least one electrically conductive non-metal is configured for an electrically conductive contact with the electrically conductive liquid (e.g,¶0015).
Regarding claim 2,
Which is dependent on claim 1, Arnold discloses wherein the electrode comprises at least one electrically conductive non-metal with a surface extending from the first end of the electrode to the second end of the electrode, and wherein an electrical insulator covers at least a part of said surface contiguously (¶0015 “the conductor 20 may have a protective coating to protect the conductive element” and “not electrically conductive”).  
Regarding claim 6,
Which is dependent on claim 1, Arnold discloses wherein the electrode is rod shaped, tubular shaped, or tongue shaped (silent to tongue) (¶0018 “sensing rod 25 may be substituted with a wire, a conductive tube, or any other shape”).  
Regarding independent claim 11,
Arnold in Figs.1-3 discloses a liquid level sensor (10a), comprising: an electrode  (20) comprising a first end configured for an electrically conductive contact with a sensor component  (one end of 20 is connected to all sensing elements or the circuit including 15/35 and 25) of the liquid level sensor (10a), a second end (the end of 20 in contact with liquid) opposite the first end, wherein the electrode is formed of one or more non-metallic materials (¶0015 carbon rod) of which at least one is an electrically conductive non-metal that is in electrically conductive contact with the first end of the electrode (carbon rod is conductive and first end and second end of that are in contact with the circuit or another sensing components and conductive liquid respectively), and wherein the at least one electrically conductive non-metal is configured for an electrically conductive contact with the electrically conductive liquid (¶0011 100); and a circuit electrically connected to said electrode and adapted to provide a first output signal indicating a contact state between the electrode and the electrically conductive liquid (at least Abstract and Fig.2).  
Regarding claim 18,
Which depends on claim 11, Arnold discloses wherein the circuit is configured to transmit a signal corresponding to the first and/or second output signal to an external indication device (35 and e.g., ¶0023-¶0024).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Rust, (GB 2136965 A, “Rust”).

Regarding claim 3,
Which is dependent on claim 2, Arnold discloses wherein the electrical insulator forms a body with at least an opening at the second end of the electrode (20) at least in part (conductor 20 may have a protective coating to protect the conductive element generally not electrically conductive, an opening in the coating may be used to allow the conductive element to maintain electrical contact with the conductive fluid).
Arnold fails to explicitly disclose wherein the electrical insulator forms a hollow body and with the electrically conductive non- metal being arranged on the internal surface of the hollow body or filling the void of the hollow body at least in part.  
Rust in Fig.2 teaches wherein the electrical insulator forms a hollow body (tube 7) with at least an opening at the second end of the electrode and with the electrically conductive non- metal being arranged on the internal surface of the hollow body or filling the void of the hollow body at least in part (e.g., Abstract and P.1 L.107-114).  
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Rust’ hollow body and with Arnold’s electrically conductive non- metal being arranged on the internal surface of the hollow body or filling the void of the hollow body at least in part. One of ordinary skill in the art would know there are different protection type if the liquid is corrosive and using a tube or hollow body type may be chosen for example for the facilitating replacing or marketability.
Regarding claim 4,
Which is dependent on claim 2, Arnold discloses wherein the electrically conductive non-metal (20) is arranged [inside] the inner surface of the electrical insulator (¶0015).  
Arnold fails to explicitly disclose wherein the electrically conductive non-metal is arranged on the inner surface of the tubular electrical insulator.
Rust in Fig.2 teaches the electrically conductive non-metal (e.g., Abstract core 1 or P.1 L.107) is arranged on the inner surface of the tubular electrical insulator (tube 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Rust’s tubular electrical insulator and arrange Arnold’s electrically conductive non-metal on inner surface of Rust’s tubular insulator for the same reason and combination cited in claim 3.
Regarding claim 5, 
Which depends on claim 3, Arnold discloses wherein the electrical insulator (¶0015 protective coating) provides the second end of the electrode (the end in contact with liquid).
Arnold discloses that the protection of non-metallic electrode 20 has an opening but fails to disclose with the electrically conductive non-metal being spaced from said end.  
Rust in Figs.1-2 and P.1 L.90-98 teaches that the protection of non-metallic electrode 20 has an opening but fails to disclose with the electrically conductive non-metal being spaced from said end (Rust recites that the protection layers 2 and 3 protect and cover non-metal core except for the end parts).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encapsulate Arnold’s non-metal electrode except for the end parts so there is a space from said end of insulator. One of ordinary skill would know that protective material from corrosive impact from liquid that are not conductive and therefore the end part needs to be conductive to contact the liquid and capable of measuring level from electrical signals. 
Regarding claim 16,
  Which depends on claim 11, Arnold fails to disclose wherein the electrode comprises two or more conductive non-metal elements and with the length of the electrically conductive non- metal of at least one of the elements being equal to or shorter than the length of the electrically conductive non-metal of another one of the elements. 
Rust in Fig.2 and P.1 L.99-106 and Abstract teaches wherein the electrode (4,5,6) comprises two or more conductive non-metal elements (4,5,6) and with the length of the electrically conductive non- metal of at least one of the elements being equal to or shorter than the length of the electrically conductive non-metal of another one of the elements (e.g., conductors 4, 5, and 6 have different lengths with 6 the shortest). 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Rust’ two or more conductive non-metals in place of Arnold’s conductor. One of ordinary skill in the art would know elements that have lengths which are cut to define different appropriate low level make the measurements of different levels more accurate (suggested by Rust in P.1 L.99-106).
Claim 5 also is rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Rust and prior art of record Shunsuke (JPH03248021 ).

Regarding claim 5, 
Which depends on claim 3, Arnold discloses wherein the electrical insulator (¶0015 protective coating) provides the second end of the electrode (the end in contact with liquid).
Arnold discloses that the protection of non-metallic electrode 20 has an opening but fails to disclose with the electrically conductive non-metal being spaced from said end. 
Shunsuke in Fig.1 and at least Abstract teaches with the electrically conductive non-metal being spaced from said end (an electrode body 1 with carbon fiber 2 coated by synthetic resin 3 and reading on at least claim 5 and limitation of electrically conductive non-metal being spaced from insulator end). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arnold’s non-metal conductive electrode so that the electrically conductive non-metal being spaced from the end part of protective layer as taught by Shunsuke . One of ordinary skill in the art would know with this design the resistance value measured by supplying an unnecessary measurement current does not fluctuate and the protection insulating portion covers the periphery of the rod-shaped conductive member therefore the system would be more accurate.

Claims 7- 8 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Bahorich (WO 2017066598 A1, “Bahorich”).

Regarding claim 7,
Which depends on claim 1, Arnold teaches electrode 20 is non-metal carbon rods,
 but fails to explicitly disclose wherein the electrically conductive non-metal is selected from graphite, carbon fibre filaments, carbon fibre fabrics, electrically conductive resin, intrinsically conducting polymers, and combinations thereof. 
Bahorich teaches wherein the electrically conductive non-metal is selected from, carbon fibre fabrics, electrically conductive resin (¶0027 “electrically conductive material may comprise carbon fiber tape pre-impregnated with resin and layer 30 may be comprised of an electrically conductive material, such as woven-fiber tape (e.g., fabric), which may be in the form of a tape strip, wound around core 14 relative to longitudinal axis 16”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Bahorich and provide Arnold’s non-metal conductor as a composite formed of carbon fibre fabrics in combination with a resin. One of ordinary skill in the art would know these non-metallic  conducting materials and preparation of them for providing the conductors when in contact with liquids makes them more robust and therefore a more reliable device.

Regarding claim 8,
Which is dependent on claim 7, Arnold discloses the electrically conductive non-metal (¶0015 recites conductor 20 may be a non-metallic conductive material, such as a carbon rod though silent about the rest of items here).
Arnold fails to disclose a composite formed of carbon fibre filaments and/or carbon fibre fabrics in combination with a resin.  
Bahorich teaches a composite formed of carbon fibre fabrics in combination with a resin (¶0027 “electrically conductive material may comprise carbon fiber tape pre-impregnated with resin and layer 30 may be comprised of an electrically conductive material, such as woven-fiber tape (e.g., fabric), which may be in the form of a tape strip, wound around core 14 relative to longitudinal axis 16”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bahorich’s of carbon fibre fabrics in combination with a resin for Arnold’s conductive non-metal. One of ordinary skill in the art would know it makes it more robust and a more reliable conductive non-metal material for applicable devices.
  
Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Bahorich and  Colombani (US 20170299418 A1,”Colombani”).

Regarding claim 9,
Which depends on claim 8, Arnold fails to disclose wherein the composite is an epoxy resin containing graphite particles, carbon nanotubes, or any other electrically conductive resin.  
Colombani teaches a composite that is an electrically conductive resin (¶ 0051 “resin-impregnated carbon fibers, for example with epoxy resin. The composite material thus formed is electrically conducting”).
Therefore,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arnold’s non-metallic or carbon conductor to be an epoxy resin containing graphite particles, carbon nanotubes, or any other electrically conductive resin as taught by Colombani. One of ordinary skill in the art would have known these materials are conductive but corrosively resistive and protective when used in the liquids that may have corrosive or other impact and/or know these non-metal conductors are more robust and make the device more reliable.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Rust, Bahorich, and LYU (KR 20200036519 A,”LYU”)

Regarding claim 10,
Which depends on claim 7, Arnold discloses wherein the electrode (20) comprises at least one electrically conductive non-metal (¶0015) with a surface extending from the first end of the electrode to the second end of the electrode (first end connected to sensing parts 15/35/sensing rods 25 and the other end connect to the conductive liquid), wherein an electrical insulator covers at least a part of said surface contiguously (¶0015, to protect electrode 20 it is covered by a protective coating except for an opening to allow conductivity as protection shield is not conductive).
Arnold fails to disclose wherein the electrical insulator forms a hollow body with at least an opening at the second end of the electrode and with the electrically conductive non-metal being arranged on the internal surface of the hollow body or filling the void of the hollow body at least in part, and wherein the electrical insulator and/or the electrically conductive non-metal have a surface subjected to corona treatment for improving the wettability of said surface and/or are lined with a braided, woven or non-woven fabric providing a wicking capillary action.
Rust in Figs.1-2  and P.1 L.107-114 teaches wherein the electrical insulator (tube 7) forms a hollow body with at least an opening (8) at the second end of the electrode (nonmetallic core 1 or sensors 4-6/the end in contact with liquid) and with the electrically conductive non-metal being arranged on the internal surface of the hollow body or filling the void of the hollow body at least in part (non-corrodible shield is not conductive therefore the tube or shield should in part allow the conductor be in contact with the liquid) , and wherein the electrical insulator and/or the electrically conductive non-metal (nonmetals 1 or 4-6) have a surface fabric (Gauze P.1 L. 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Rust’s hollow body with at least an opening at the second end of Arnold’s electrode and with the electrically conductive non-metal being arranged on the internal surface of the hollow body or filling the void of the hollow body at least in part, and wherein the electrical insulator and/or the electrically conductive non-metal have a surface fabric as taught by Rust. One of ordinary skill would know that protective material are in different designs depends on desired application for example easy change when they should be replaced and would know protection shields that normally are not conductive need to have opening to allow the conductive part be exposed to the liquid to be capable of producing electrical signal to measure level. 
Arnold and Rust fail to disclose or suggest subjected to corona treatment for improving the wettability of said surface and/or are lined with a braided, woven or non-woven fabric providing a wicking capillary action.
LYU (in P.4 7th para and P.6 third para of machine translation) suggests improved wettability between an electrode and an electrolyte through an electrowetting process and teaches various forms such as a film, sheet, foil, mesh, net, porous body, foam, and nonwoven fabric to be used to increase wettability.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of prior art and improve wettability of Arnold’s electrode and subjected to corona treatment for improving the wettability of said surface and/or are lined with a braided, woven or non-woven fabric providing a wicking capillary action. One of ordinary skill in the art would know using fabrics to improve wettability between electrodes and electrolyte enhance the performance of system and would have been motivated to provide them in the end part of electrodes.

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of HAEFNER    (DE 4208598 A1, “HAEFNER”).

Regarding claim 12,
Which depends on claim 11, Arnold fails to disclose wherein the circuit is further configured to provide a second output signal indicating a state of no electric contact being present between the electrode and the electrically conductive liquid. 
HAEFNER in Figs.1-3 teaches wherein the circuit (e.g.3 and providing resistance 6 or 12 with ohmic resistance 13) is further configured to provide a second output signal (different signals are created using circuits 3 and 12 with ohmic resistances 6 and 13 and depends on different status of contact of electrodes with the liquid or no liquid, e.g., from electrode 4 in figs.1 and 2 that there is no contact between electrode 4 and liquid 2a, in fig.2 electrode is in contact with foam 2b not liquid 2a, while in figure 3 detector 7 detects current because contact of electrode 4 with liquid 2a) indicating a state of no electric contact being present between the electrode and the electrically conductive liquid (2a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hafner’s second output signal to produce a second output signal indicating a state of no electric contact being present between Arnold’s electrode and the electrically conductive liquid. One of ordinary skill in the art would know a second output signal indicating a state of no electric contact being present between the electrode and the electrically conductive liquid provides additional information for a user to use in different conditions and may have been motivated to create the second signal for different desired application, for example creating different electrical signals for different situations such as when electrode is in no contact with the liquid and in contact with liquid and or in contact with another liquid can be used for desired applications such as preventing excessive foaming of machine tool lubricating emulsion in filter system tank that different signals for different situations as suggested by HAEFNER’s invention (at least in title and Abstract) and would have been motivated to design the circuit to create these different signals.
 
 Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Wellach           (US 20210196573A1, “Wellach”).

Regarding claim 13,
Which depends on claim 11, Arnold further discloses comprising a light indicator configured to emit a constant light of a first color upon the circuit providing the first output signal (¶0047- generating an indicator of fluid level that can be a light or any other visual display).
But fails to explicitly disclose with the option of a second constant light of a second colour or flashing light of the first or the second colour upon the circuit providing the second output signal (¶0047- generating an indicator of fluid level that can be a light or any other visual display in examples with more than one sensing rod, the indicator may further include information to identify a more accurate level of the conductive fluid in the reservoir).  
Wellach in ¶0023 teaches using different light colours for different signals.
Therefore, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wellach’s LEDs with different colors for Arnold’s light indicator when using different electrodes and different signals and different status . One of ordinary skill in the art would know visual display and using different colors makes it an easy indicator and popular for users.

Claims 14 rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of prior art of record (US 20180170318 A1,”Kral”).

Regarding claim 14,
 Which depends on claim 11, Arnold fails to disclose wherein the sensor electrode is formed integrally with a component of the container.  
However:
The Examiner respectfully notes that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to form a sensor component of a container integral with a container component.
Furthermore, Kral in Fig.1 teaches the sensor electrode (electrode assembly 28 having electrodes 32/33) is formed integrally (¶0037-“ Via the connector sections 38 and 39 of the electrodes 30 and 32, by means of a plug (not shown) which is plugged into the socket 42 molded integrally on the container body 12” ) with a component of the container (12).  
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Arnold’s sensor electrode integrally with a component as is routine in the art and further supported by Kral’s teaching of integrating electrode and housing components. One of ordinary skill in the art would know there are different application using the same technique to measure the level of liquids and being formed integrally make a design more convenient and reliable.

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Jones (US 20140266230 A1, “Jones’).

Regarding claim 15,
Which depends on claim 11, Arnold fails to disclose further comprising either one and/or two supply wires allowing the circuit to be connected to the terminals of a battery on which the liquid level sensor is installed and/or powered by an internal source. 
Jones in Fig. 3A teaches comprising either one and/or two supply wires (50 and 51) allowing the circuit (42/52) to be connected to the terminals (24/26) of a battery (10) on which the liquid level sensor (38 to measure level of electrolyte 11) is installed. 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect Arnold’s supply wires to be connected to the terminals of a battery on which the liquid level sensor is installed as taught by Jones. One of ordinary skill in the art would know this configuration provide polarity neutrality, and a switched-mode power supply using a wide-range pulse width modulation regulation method to provide the proper output voltage (and therefore allow the device to operate over a wide range of battery voltages (suggested by Jones in Abstract and ¶0030).

Claim  17 rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Newhouse (US 20140266650 A1,”Newhouse”).

Regarding claim 17,
Which depends on claim 11, Arnold fails to disclose wherein the sensor is integrated into the housing of a liquid refilling device with the length of the electrically conductive non-metal of the electrode corresponding to a limit level for the liquid in the liquid refilling device.
Newhouse in Fig.2 suggests the sensor (sensors 28B/28C/28D) is integrated into the housing (60) (at once so envisaged from the figure that the sensors shown thereon/in are so integral to the  housing; additional obviousness analysis follows) of a liquid refilling device (60/as a fuel tank that notify the user while refueling if it is filled).
Therefore,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Arnold’s sensor integrated into the housing of a liquid refilling device with the length of the electrically conductive non-metal of the electrode corresponding to a limit level for the liquid in the liquid refilling device as taught by Newhouse. One of ordinary skill in the art would know first the level sensors can be applied to a refilling device such as fuel delivery to refueling a vehicle and using it prevent wasting fuel when the user is using automatic refilling.
The Examiner respectfully notes that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to form a sensor component of a container integral with a container component.
Therefore, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that the combination of Newhouse with Arnold suggests integration of Arnold’s sensor with Newhouse’s liquid refilling device housing, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate it in a housing for example for better manufacturing or avoiding separate manufacturing for different parts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180243671 A1:
discloses a fuel filter water level sensor 4 using conductive plastics and carbon fibers 7 integrated on fuel filter 1 that anticipates/discloses/teaches limitations claims 1,6, and 14.
US 20180170318 A1
Discloses a fluid level sensor 29 with two functional state when fueling needed or not needed teaching claims 12 and 14. 
WO 2011099483 A2
Discloses in Fig.1 teaches with the electrically conductive (e.g., part of 34/44 of electrode 30/40)being spaced from said end (protective member 32/42 at the end). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/DAVID L SINGER/Primary Examiner, Art Unit 2856